STANLEY MILLEDGE, Circuit Judge.
This case was tried before me on April 9, 1955. From the plaintiff’s testimony and from her demeanor I am convinced that the plaintiff has never had a bona fide intention of making Florida her residence. I conclude that she has come here only because she was sent here to procure a divorce.
For example, she said that when she decided to live here she went back to New Jersey after her son. This was December 4, 1954. The bill was filed February 22, 1955. Later, she tried to patch this up.
Her statement of how she got in touch with her lawyer is incredible and demonstrates that she is willing to testify to anything in order to pretend a residence. It must have been obvious to *85counsel from my questioning that this testimony was preposterous. It is significant that he didn’t ask the plaintiff’s landlady whether the statement attributed to her was true, nor did I see any reason to embarrass or humiliate Mrs. Ziegler.
Ordered and decreed that the court has no jurisdiction for lack of a bona fide residence, so the complaint is dismissed.